United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 5, 2012                   Decided June 12, 2012

                        No. 11-5010

                      KENNETH R. FOX,
                        APPELLANT

                              v.

     HILLARY RODHAM CLINTON, SECRETARY OF STATE,
                     APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-00553)


    Jack L. B. Gohn argued the cause and filed the briefs for
appellant.
     Bradley B. Banias, Trial Attorney, U.S. Department of
Justice, argued the cause for appellees. With him on the brief
was Tony West, Assistant Attorney General. R. Craig Lawrence,
Assistant U.S. Attorney, entered an appearance.
   Before: GARLAND, Circuit Judge, and EDWARDS and
WILLIAMS, Senior Circuit Judges.
   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.
   Concurring opinion filed by Senior Circuit Judge
WILLIAMS.
                                 2

     EDWARDS, Senior Circuit Judge: Dr. Kenneth Fox
(“Appellant”) – a Jewish American by birth who has lived in
Israel as an Israeli national for over a decade – seeks a
Certificate of Loss of Nationality (“a CLN”) from the
Department of State (“the Department” or “the agency”). He
claims to be entitled to a CLN under two provisions of the
Immigration and Nationality Act of 1952 (“the INA” or “the
Act”). See Pub. L. No. 414, 66 Stat. 163 (1952) (codified as
amended at 8 U.S.C. § 1101 et seq. (2006)). First, he claims that
under Section 349(a)(1) (“Section 1”) of the INA, he
intentionally surrendered his U.S. nationality by “obtaining
naturalization in a foreign state,” Israel, “upon his own
application . . ., after having attained the age of eighteen years.”
8 U.S.C. § 1481(a)(1). Second, he claims that under Section
349(a)(2) (“Section 2”) of the INA, he intentionally relinquished
his U.S. nationality by “taking an oath or making an affirmation
or other formal declaration of allegiance to a foreign state,”
again, Israel, “after having attained the age of eighteen years.”
Id. § 1481(a)(2).
     By a representative, Appellant first submitted a request for
a CLN to the State Department in 2009. The Department denied
the request, however, claiming that Appellant’s acts did not
satisfy the INA’s requirements. With respect to Section 1 of the
INA, the Department noted that, under Israeli law, Appellant
had obtained Israeli nationality “by return,” rather than “by
naturalisation.” Nationality Law, 5712–1952, 6 LSI 50, § 1
(1951–1952); see also id. §§ 2, 5. This was determinative,
according to the agency, because, in the Department’s view, the
conferral of Israeli nationality “by naturalisation” occurs
“upon . . . application,” as the INA requires, whereas the
conferral of nationality “by return” occurs merely by automatic
operation of law – i.e., not upon application. With respect to
Section 2 of the INA, the Department found that there was
insufficient evidence that Appellant had sworn a meaningful
oath of allegiance to Israel.
                                3

     Appellant appealed the agency’s denial through informal
administrative procedures to no avail. He then filed this suit
challenging the Department’s final decision, contained in a letter
issued on March 8, 2010. See Letter from Edward A.
Betancourt, Dir., Office of Policy Review and Interagency
Liaison, Bureau of Consular Affairs, to Jack. L. B. Gohn, Esq.
(March 8, 2010) (“Betancourt Letter”), reprinted in App. 139.
Appellant’s complaint invoked the District Court’s jurisdiction
under 28 U.S.C. § 1331. The District Court assumed that the
complaint stated a cause of action under the Administrative
Procedure Act (“the APA”), 5 U.S.C. § 501 et seq. (2006). See
Fox v. Clinton, 751 F. Supp. 2d 122, 127 & n.3 (D.D.C. 2010)
(citing 5 U.S.C. §§ 702, 704, 706). The Department filed a
motion to dismiss, which the District Court granted. See id. at
131. Appellant then appealed the District Court’s decision to
this court.
     We affirm the District Court’s judgment only insofar as it
upholds the Department’s decision that Appellant is not eligible
for a CLN under Section 2 of the INA. We reverse and remand,
however, the District Court’s judgment dismissing Appellant’s
challenge to the Department decision denying his request for a
CLN under Section 1. The agency’s statutory interpretation of
Section 1 of the INA, as rendered in the Betancourt Letter, is not
entitled to Chevron deference. And, because the Department
failed to provide any coherent explanation for its decision
regarding the applicability of Section 1, the agency’s action was
arbitrary and capricious for want of reasoned decisionmaking.
We reverse the judgment of the District Court on these points
and remand with instructions to remand the case to the
Department for reconsideration of Appellant’s request for a
CLN pursuant to Section 1 of the INA.
                                 4

                        I.   Background
A. The Statutory Framework
      1.   The INA
     The INA states that “[a] person who is a national of the
United States whether by birth or naturalization, shall lose his
nationality by voluntarily performing” any designated
expatriating act “with the intention of relinquishing United
States nationality.” 8 U.S.C. § 1481(a). Appellant claims to
have performed two such expatriating acts:
      (1) obtaining naturalization in a foreign state upon his own
      application or upon an application filed by a duly
      authorized agent, after having attained the age of eighteen
      years; or
      (2) taking an oath or making an affirmation or other formal
      declaration of allegiance to a foreign state or a political
      subdivision thereof, after having attained the age of
      eighteen years . . . .
Id.
      The INA defines “naturalization” as
      the conferring of nationality of a state upon a person after
      birth, by any means whatsoever.
Id. § 1101(a)(23) (emphasis added). This definition obviously
controls the meaning of “naturalization” under Section 1 of the
INA.
     Congress adopted the “intention of relinquishing United
States nationality” requirement in 1986. See Immigration and
Nationality Act Amendments of 1986, Pub. L. No. 99-653, § 18,
100 Stat. 3655, 3658. Even prior to the 1986 amendments to the
INA, however, the law was clear that an American citizen could
not lose his or her nationality absent a showing that he or she
                               5

committed an “expatriating act” with a specific “intent to
terminate United States citizenship.” Vance v. Terrazas, 444
U.S. 252, 263 (1980); see also Afroyim v. Rusk, 387 U.S. 253,
267–68 (1967).
    Finally, the Act provides that “[w]henever the loss of
United States nationality is put in issue in any action or
proceeding . . . the burden shall be upon the person or party
claiming that such loss occurred, to establish such claim by a
preponderance of the evidence.” 8 U.S.C. § 1481(b). The Act
also establishes a rebuttable presumption that a person who
commits an expatriating act does so voluntarily. See id.
    2.   Israel’s Nationality Law and Law of Return
    Israel’s Nationality Law sets forth the procedures that
immigrants must follow to obtain Israeli nationality. That law,
as amended, states:
    Israel nationality is acquired –
    by return (section 2),
    by residence in Israel (section 3),
    by birth (section 4)[,]
    by birth and residence in Israel (section 4A)[,]
    by naturalisation (sections 5 to 8) or
    by grant (section 9).
    There shall be no Israel nationality save under this Law.
Nationality Law, 5712–1952, 6 LSI 50, § 1, as amended by
Nationality (Amendment No. 2) Law, 5728–1968, § 1; see
Addendum. The dispute in this case is focused on nationality
acquired “by return” or “by naturalisation” under Israel’s
Nationality Law.
                                6

         Nationality “by Return”
     Section 2 of Israel’s Nationality Law describes the
requirements for obtaining Israeli nationality “by return.” The
relevant portions of Section 2, as amended, read as follows:
    (a) Every ‘oleh under the Law of Return shall become an
    Israel national.
    (b) Israel nationality by return is acquired–
         ...
         (2) by a person having come to Israel as an ‘oleh after
         the establishment of the State – with effect from the
         day of his ‘aliyah;
         ...
         (4) by a person who has received an ‘oleh’s certificate
         under section 3 of the Law of Return – with effect from
         the day of the issue of the certificate.
    (c) This section does not apply –
         ...
         (2) to a person of full age who immediately before the
         day of his aliyah or immediately before the day of the
         issue of his oleh’s certificate was a foreign national and
         who, on or before that day or within three months
         thereafter and while still a foreign national declares
         that he does not wish to become an Israel national . . . .
Nationality Law, 5712–1952, 6 LSI 50, § 2 (footnotes omitted)
(citations omitted), as amended by Nationality (Amendment No.
2) Law, 5728–1968, § 2; see Addendum. “‘[O]leh and ‘aliyah
mean respectively a Jew immigrating, and the immigration of a
Jew, into the Land of Israel.” Nationality Law, 5712–1952,
6 LSI 50, Translator’s Note.
                                7

     The Law of Return, which, as noted above, is expressly
incorporated by the Nationality Law, reads, in relevant part, as
follows:
    1.   Every Jew has the right to come to this country as an
         oleh.
    2.   (a) Aliyah shall be by oleh’s visa.
         (b) An oleh’s visa shall be granted to every Jew who
         has expressed his desire to settle in Israel, unless the
         Minister of the Interior is satisfied that the applicant
              (1) is engaged in an activity directed against the
              Jewish people; or
              (2) is likely to endanger public health or the
              security of the State; or
              (3) is a person with a criminal past, likely to
              endanger public welfare.
    3.   (a) A Jew who has come to Israel and subsequent to his
         arrival has expressed his desire to settle in Israel may,
         while still in Israel, receive an oleh’s certificate.
         (b) The restrictions specified in section 2(b) shall apply
         also to the grant of an oleh’s certificate, but a person
         shall not be regarded as endangering public health on
         account of an illness contracted after his arrival in
         Israel.
Law of Return, 5710–1950, 4 LSI 114, §§ 1–3, (1949–1950)
(footnote omitted), as amended by Law of Return (Amendment
5714–1954); see Addendum.
     It is plain from the foregoing provisions that nationality “by
return” in Israel turns on the requirements of Israel’s Law of
Return. The Nationality Law and the Law of Return are
expressly integrated to make this point obvious. Thus, for
                                8

example, Section 2(b)(2) of the Nationality Law corresponds to
section 2 of the Law of Return, the latter of which states that a
Jew may enter Israel as an oleh, on an oleh’s visa. See Law of
Return, 5710–1950, 4 LSI 114, § 2(a). And section 2(b)(4) of
the Nationality Law corresponds to section 3 of the Law of
Return, the latter of which states that a Jew who otherwise enters
Israel may apply for an oleh’s certificate. See id. § 3(a).
     It is also noteworthy that, under the Law of Return, Israel’s
Minister of the Interior may deny applications for either an
oleh’s visa or an oleh’s certificate upon finding the applicant
“(1) is engaged in an activity directed against the Jewish people;
or (2) is likely to endanger public health or the security of the
State; or (3) is a person with a criminal past, likely to endanger
public welfare.” Id. §§ 2(b), 3(b), as amended by Law of Return
(Amendment 5714–1954); see Addendum. In other words,
conferral of nationality “by return” is secured pursuant to
application, not by automatic operation of law.
         Nationality “by Naturalisation”
    Section 5 of Israel’s Nationality Law addresses the
requirements for an individual to obtain nationality “by
naturalisation.” The law states:
    (a) A person of full age, not being an Israel national, may
    obtain Israel nationality by naturalisation if –
         (1) he is in Israel; and
         (2) he has been in Israel for three years out of five
         years preceding the day of the submission of his
         application; and
         (3) he is entitled to reside in Israel permanently; and
         (4) he has settled, or intends to settle, in Israel; and
         (5) he has some knowledge of the Hebrew language;
         and
                                9

         (6) he has renounced his prior nationality or has proved
         that he will cease to be a foreign national upon
         becoming an Israel national.
    (b) Where a person has applied for naturalisation, and he
    meets the requirements of subsection (a), the Minister of the
    Interior, if he thinks fit to do so, shall grant him Israel
    nationality by the issue of a certificate of naturalisation.
    (c) Prior to the grant of nationality, the applicant shall make
    the following declaration:
         “I declare that I will be a loyal national of the State of
         Israel.”
    (d) Nationality is acquired on the day of the declaration.
Nationality Law, 5712–1952, 6 LSI 51, § 5.
B. Facts and Procedural History
     Appellant is a U.S. citizen by birth. He traveled to Israel
from Cyprus on a visitor’s, non-oleh’s visa in October 2001.
Appellant’s Br. at 3–4, 11; Gov’t’s Br. at 1. Shortly thereafter,
he submitted an “Application for Permit of Permanent
Residence in Israel.” See Application for Permit of Permanent
Residence in Israel, App. 113. On that form, Appellant checked
off a box to indicate his intention to seek a “Certificate of
‘oleh’” under the Law of Return. See id. The record is
somewhat unclear on the sequence of events that followed.
Appellant claims that he never actually received an oleh’s
certificate from Israel. See Appellant’s Br. at 11–12;
Appellant’s Reply Br. at 13–14. But it is undisputed that
Appellant did obtain Israeli nationality on January 30, 2002,
when Israel issued him a citizenship card. See App. 114
(photocopy of Appellant’s citizenship card submitted to State
Department). Moreover, in 2010, at Appellant’s request, Israel
also issued a certificate attesting to his Israeli citizenship. See
Certificate Attesting Israeli Citizenship (Feb. 3, 2010)
                               10

(“Citizenship Certificate”), App. 138. That certificate indicates
that, so far as Israel is concerned, Appellant obtained Israeli
nationality in 2002, “[a]ccording to paragraph 2(B)(4)” of the
Nationality Law, id. – the provision governing the conferral of
nationality “by return” via an oleh’s certificate.
     On July 8, 2009, an attorney, Erin Green, contacted the
Department requesting a CLN on Appellant’s behalf under
Section 1 and/or 2 of the INA. See Letter from Erin Green, Esq.
to Dir., Office of Policy Review and Interagency Liaison (July
8, 2009), App. 28. In the letter, Green explained that Appellant
had obtained nationality from Israel in 2002; that he “ha[d] not
lived in the United States since 1996”; that he “ha[d] not been
in the United States since 1997”; that he “ha[d] not travelled
[sic] on a United States passport since 1999”; that he “[was] not
currently in possession of a United States passport”; that he
“ha[d] not voted in the United States since 1992”; that he “ha[d]
regularly voted [in] Israel since he became a citizen”; and that
he “ha[d] not had any business ties to the United States since
1996.” Id., App. 29–30. Attached to the letter was a notarized
affidavit from Appellant indicating that by seeking Israeli
nationality in 2002, he had intended to renounce his U.S.
nationality. See Fox Aff. of Renunciation of U.S. Citizenship,
July 7, 2009, App. 31. Kim Richter replied on behalf of the
State Department and, over the course of a brief correspondence,
denied Appellant’s request. See, e.g., E-mail from Kim B.
Richter to Erin Green (Aug. 6, 2009), App. 39; E-mail from Kim
B. Richter to Erin Green (Aug. 5, 2009), App. 34; E-mail from
Kim B. Richter to info@ktalegal.com (July 21, 2009), App. 32.
     In September 2009, Jack Gohn, Appellant’s counsel before
this court, contacted Edward Betancourt, the Director of the
Office of Policy Review and Interagency Liaison at the
Department. See Letter from Jack L. B. Gohn to Edward A.
Betancourt (Sept. 8, 2009), App. 40. Gohn conveyed
Appellant’s interest in appealing the Department’s decision and
                               11

requested information regarding the procedures for filing such
an appeal. See id., App. 40. The Department had previously
eliminated the Board of Appellate Review – the subagency body
that had been responsible for reviewing CLN decisions – in
favor of “alternative, less cumbersome review of loss of
nationality determinations by the Bureau of Consular Affairs.”
Department of State, Board of Appellate Review; Review of
Loss of Nationality, Final Rule, 73 Fed. Reg. 62,196, 62,196
(Oct. 20, 2008). And Betancourt replied that, under the new
system, his office possessed final discretion to review the
agency’s denial of Appellant’s CLN request. See Letter from
Edward A. Betancourt to Jack L. B. Gohn (Nov. 2, 2009), App.
58.
     Gohn filed an informal appeal of the agency’s denial on
November 10, 2009. See Letter from Jack L. B. Gohn to
Edward A. Betancourt (Nov. 10, 2009), App. 65–69. With
respect to Section 1, Gohn stated that Appellant had obtained
nationality by submitting an application for citizenship “under
Section 3 of the Law of Return.” Id., App. 65. Gohn argued
that Appellant was accordingly entitled to a CLN, because “the
elements for loss of citizenship under INA Section 1 are all
present: (a) intent; (b) naturalization; (c) application; and (d)
age.” Id., App. 66. And with respect to Section 2 of the INA,
Gohn explained that Appellant had recited the precise oath of
allegiance that Israel requires from persons seeking Israeli
nationality “by naturalisation” under the Nationality Law. See
id., App. 68. Gohn admitted that Appellant had not obtained
nationality under that provision. But Gohn explained that “as
the only form of declaration contemplated by Israeli
naturalization law,” Appellant’s oath was nonetheless “the
appropriate and approved form of oath or declaration of
allegiance to Israel, and hence an appropriate form of
declaration within the meaning of INA Section 2.” Id., App. 68.
    Betancourt replied on December 4, 2009, requesting
                               12

information relevant to Appellant’s claim under Section 1 of the
INA. Specifically, Betancourt asked for “[a] certified copy of
the application for Israeli citizenship that Dr. Fox submitted on
October 25, 2001, . . . [a] certified copy of Mr. Fox’s Israeli
citizenship certificate[,] . . . [and c]ertified copies of all the
pages of [Fox’s U.S.] passport.” Letter from Edward A.
Betancourt to Jack L. B. Gohn (Dec. 4, 2009), App. 109. In
reply, Gohn submitted the following materials: the first page of
the requested application, a copy of Appellant’s Israeli
nationality card (Gohn subsequently also submitted a copy of
Appellant’s Citizenship Certificate), a copy of Appellant’s
Israeli passport, and a copy of Appellant’s U.S. passport. See
Letter from Jack L. B. Gohn to Edward A. Betancourt (Dec. 15,
2009), App. 110–27. Betancourt then requested that Gohn
submit a “certified copy of the signed oath of allegiance to the
state of Israel that Mr. Fox is alleged to have taken.” Letter
from Edward A. Betancourt to Jack L. B. Gohn (Jan. 21, 2010),
App. 128. Gohn replied in relevant part that Betancourt was
requesting a document “that does not exist, and is not required.
The taking of the oath was an oral act, not a written one.” Letter
from Jack L. B. Gohn to Edward A. Betancourt (Feb. 22, 2010),
App. 130.
    On March 8, 2010, Betancourt issued what both parties
agree is the agency’s final decision in this case. The Betancourt
Letter states:
         The Department of State cannot issue Mr. Fox a [CLN]
    on the basis of Section 349(a)(1) of the [INA] due simply
    to the fact that he has heretofore not demonstrated that he
    has naturalized as a citizen of a foreign state “upon his own
    application . . . .” The evidence presented to date only
    establishes that Mr. Fox applied for permanent residence in
    Israel. The statute is unambiguous in requiring the U.S.
    citizen to apply for naturalization in order to fall within the
    purview of this section of the law.
                                13

         While you are correct in asserting that Section
    349(a)(2) of the INA does not require the oath of allegiance
    to be in writing, we do require evidence that is both
    objective and independent that a meaningful oath of
    allegiance has been taken. The oath that you allege that Mr.
    Fox has orally taken is administered to individuals who
    naturalize as Israeli citizens pursuant to paragraph five of
    the Israeli Citizenship Law of 1952. The Israeli citizenship
    certificate issued to your client clearly indicates that he
    acquired citizenship in accordance with paragraph 2.
    Citizenship acquired in accordance with this section of the
    law does not appear to require the taking of an oath of
    allegiance.
Betancourt Letter, App. 139 (third alteration in original).
     Appellant filed suit in the District Court, effectively seeking
“declaratory and mandamus relief requiring the Department of
State to recognize his expatriating acts and thereby issue him a
Certificate of Loss of Nationality.” Fox, 751 F. Supp. 2d at 127.
The District Court exercised subject matter jurisdiction over
Appellant’s complaint under 28 U.S.C. § 1331, and assumed that
the complaint stated a cause of action under the APA, see Fox,
751 F. Supp. 2d at 127 & n.3 (citing 5 U.S.C. §§ 702, 704,
706(2)(A)). After reviewing the parties’ submissions, the
District Court found that the Department’s “decisions were not
arbitrary, capricious, an abuse of discretion, or otherwise
unlawful,” held that Appellant’s “complaint fails to state a claim
upon which relief can be granted,” and granted the Department’s
motion to dismiss. Id. at 131. Appellant filed a timely appeal
seeking to overturn the judgment of the District Court.
                               14

                         II.   Analysis
A. Standard of Review
     “In a case like the instant one, in which the District Court
reviewed an agency action under the APA, we review the
administrative action directly, according no particular deference
to the judgment of the District Court.” Holland v. Nat’l Mining
Ass’n, 309 F.3d 808, 814 (D.C. Cir. 2002) (citations omitted).
In other words, we “do not defer to a district court’s review of
an agency adjudication any more than the Supreme Court defers
to a court of appeals’ review of such a decision.” Novicki v.
Cook, 946 F.2d 938, 941 (D.C. Cir. 1991) (citation omitted).
     Two distinct but potentially overlapping standards of APA
review govern the instant dispute. First, the APA requires that
agency actions not be “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A). The Supreme Court amplified the standard for
arbitrary and capricious review in Motor Vehicle Manufacturers
Ass’n of the U.S., Inc. v. State Farm Mutual Automobile
Insurance Co., 463 U.S. 29 (1983). The Court explained:
     Normally, an agency rule would be arbitrary and capricious
     if the agency has relied on factors which Congress has not
     intended it to consider, entirely failed to consider an
     important aspect of the problem, offered an explanation for
     its decision that runs counter to the evidence before the
     agency, or is so implausible that it could not be ascribed to
     a difference in view or the product of agency expertise.
Id. at 43.
     To survive arbitrary and capricious review, an agency
action must be the product of reasoned decisionmaking. See,
e.g., Coburn v. McHugh, --- F.3d ---, No. 10-5350, 2012 WL
1889324, at *5, 10–11 (D.C. Cir. May 25, 2012); Siegel v. SEC,
592 F.3d 147, 158–64 (D.C. Cir. 2010); Tripoli Rocketry Ass’n,
                               15

Inc. v. Bureau of Alcohol, Tobacco, Firearms, and Explosives,
437 F.3d 75, 77 (D.C. Cir. 2006). Thus, even though arbitrary
and capricious review is fundamentally deferential – especially
with respect to “matters relating to [an agency’s] areas of
technical expertise,” Tripoli, 437 F.3d at 77 – “no deference” is
owed to an agency action that is based on an agency’s
“purported expertise” where the agency’s explanation for its
action “lacks any coherence,” id. As we explained in Tripoli,
    [t]his court routinely defers to administrative agencies on
    matters relating to their areas of technical expertise. We do
    not, however, simply accept whatever conclusion an agency
    proffers merely because the conclusion reflects the agency’s
    judgment. In order to survive judicial review in a case
    arising under § 7006(2)(A) [sic], an agency action must be
    supported by “reasoned decisionmaking.” Allentown Mack
    Sales & Serv., Inc. v. NLRB, 522 U.S. 359, 374 (1998)
    (quoting Motor Vehicle Mfrs. Ass’n of the United States,
    Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 52
    (1983)). “Not only must an agency’s decreed result be
    within the scope of its lawful authority, but the process by
    which it reaches that result must be logical and rational.
    Courts enforce this principle with regularity when they set
    aside agency regulations which, though well within the
    agencies’ scope of authority, are not supported by the
    reasons that the agencies adduce.” Id.
437 F.3d at 77 (parallel citations omitted).
    The requirement of reasoned decisionmaking indisputably
applies in situations involving judicial review of agency
adjudicatory actions. See, e.g., Allentown Mack Sales & Serv.,
Inc., 522 U.S. at 375 (noting that “[r]easoned
decisionmaking . . . promotes sound results, and unreasoned
decisionmaking the opposite”). We will not uphold an agency
adjudication where the agency’s “judgment . . . was neither
adequately explained in its decision nor supported by agency
                                16

precedent.” Siegel, 592 F.3d at 164; see also Coburn, 2012 WL
1889324, at *2 (holding that because the agency decisions were
“largely incomprehensible,” they were “unworthy of any
deference”); Morall v. Drug Enforcement Admin., 412 F.3d 165,
167 (D.C. Cir. 2005) (vacating an agency decision due to “a
lapse of reasonable and fair decisionmaking”). Thus, our review
of the Betancourt Letter – the agency’s final judgment in its
informal adjudication of Appellant’s claims – requires us to
assess whether the Department’s rejection of Appellant’s request
for a CLN was based on reasoned decisionmaking.
     Second, Appellant’s claims also require us to consider
whether we are obliged to defer to the Department’s
interpretations of the INA, as expressed in the Betancourt Letter.
The parties disagree sharply over what level of deference is due
to the agency’s interpretations. “Although balancing the
necessary respect for an agency’s knowledge, expertise, and
constitutional office with the courts’ role as interpreter of laws
can be a delicate matter, familiar principles guide us.” Gonzales
v. Oregon, 546 U.S. 243, 255 (2006).
     As a general matter, an agency’s interpretation of the statute
which that agency administers is entitled to Chevron deference.
See Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837 (1984). Under the Chevron framework, a court
reviewing such an interpretation follows two familiar steps:
    Pursuant to Chevron Step One, if the intent of Congress is
    clear, the reviewing court must give effect to that
    unambiguously expressed intent. If Congress has not
    directly addressed the precise question at issue, the
    reviewing court proceeds to Chevron Step Two. Under
    Step Two, “[i]f Congress has explicitly left a gap for the
    agency to fill, there is an express delegation of authority to
    the agency to elucidate a specific provision of the statute by
    regulation.      Such legislative regulations are given
    controlling weight unless they are . . . manifestly contrary
                                 17

     to the statute.” Chevron, 467 U.S. at 843–44.
HARRY T. EDWARDS & LINDA A. ELLIOTT, FEDERAL
STANDARDS OF REVIEW – REVIEW OF DISTRICT COURT
DECISIONS AND AGENCY ACTIONS 141 (2007) (alterations in
original).
     We owe no deference to the Department’s interpretation of
its own regulations covering applications for CLNs, because
there are no agency regulations at issue in this case. See Martin
v. Occupational Safety & Health Review Comm’n, 499 U.S. 144,
150–51 (1991) (holding that when “the meaning of [regulatory]
language is not free from doubt, the reviewing court should give
effect to the agency’s interpretation so long as it is reasonable,
that is, so long as the interpretation sensibly conforms to the
purpose and wording of the regulations” (alteration in original)
(citations omitted) (internal quotation marks omitted)). This
case involves nothing more than the agency’s interpretation and
application of the INA in an informal adjudication.
     It is clear that “not all statutory interpretations by agencies
qualify for [Chevron] deference.” Pub. Citizen, Inc. v. U.S.
Dep’t of Health & Human Servs., 332 F.3d 654, 659 (D.C. Cir.
2003) (citations omitted). The Supreme Court has clarified that
“[d]eference in accordance with Chevron . . . is warranted only
‘when it appears that Congress delegated authority to the agency
generally to make rules carrying the force of law, and that the
agency interpretation claiming deference was promulgated in the
exercise of that authority.’” Gonzales, 546 U.S. at 255–56
(quoting United States v. Mead Corp., 533 U.S. 218, 226–27
(2001)). However, to hold that an agency decision “do[es] not
fall within Chevron is not . . . to place [it] outside the pale of any
deference whatever.” Mead, 533 U.S. at 234. Instead, an
agency action that is not entitled to Chevron deference “is
‘entitled to respect’ only to the extent it has the ‘power to
persuade.’” Gonzales, 546 U.S. at 256 (quoting Skidmore v.
Swift & Co., 323 U.S. 134, 140 (1944)); see also Mead, 533 U.S.
                                18

at 234–35; Pub. Citizen, Inc., 332 F.3d at 661–62.
    With these principles in mind, we turn to the Department’s
decision denying Appellant’s request for a CLN.
B. Section 1 of the INA
     Appellant claims that he committed an expatriating act
under Section 1 of the INA by “obtaining naturalization in a
foreign state upon his own application . . ., after having attained
the age of eighteen years.” 8 U.S.C. § 1481(a)(1). The
Department rejected Appellant’s claim based on its
interpretation of Section 1 of the INA. The Department found
that Appellant had not “demonstrated that he [had] naturalized
as a citizen of a foreign state ‘upon his own application.’”
Betancourt Letter (emphasis added), App. 139. In the
Department’s view, this was fatal to Appellant’s request for a
CLN, because the INA “is unambiguous in requiring the U.S.
citizen to apply for naturalization in order to fall within the
purview of [Section 1] of the law.” Id. (emphasis added). On
the record before us, the Department’s position is difficult to
fathom.
         The Bottom Line
     Our judgment regarding the Department’s rejection of
Appellant’s Section 1 claim is straightforward. First, the
agency’s statutory interpretation of Section 1 of the INA, as
rendered in the Betancourt Letter, is not entitled to Chevron
deference. Second, the agency’s denial of Appellant’s request
for a CLN is not based on reasoned decisionmaking. And,
finally, even if the agency proceeding and the Betancourt Letter
purported to render a judgment carrying the “force of law,”
Mead, 533 U.S. at 227, warranting Chevron deference, the
Department’s action would still fail for want of reasoned
decisionmaking, see Pub. Citizen, Inc., 332 F.3d at 661 (holding
that “even if we were prepared to accord Chevron deference to
the [agency’s interpretation of the statute expressed in its
                                19

manual], that document contains no interpretation of [the
statute] to which we might defer”). We will now explain.
         The Department’s Betancourt Letter Is Not Entitled
         to Chevron Deference
     In Christensen v. Harris County, 529 U.S. 576 (2000), the
Supreme Court warned that agency “[i]nterpretations such as
those in opinion letters – like interpretations contained in policy
statements, agency manuals, and enforcement guidelines, all of
which lack the force of law – do not warrant Chevron-style
deference,” id. at 587 (citations omitted). The Supreme Court
later clarified, however, that “the fact that [an] Agency . . .
[reaches] its interpretation through means less formal than
‘notice and comment’ rulemaking, see 5 U.S.C. § 553, does not
automatically deprive that interpretation of the judicial
deference otherwise its due.” Barnhart v. Walton, 535 U.S. 212,
221 (2002) (citations omitted). Rather, “the interstitial nature of
the legal question, the related expertise of the Agency, the
importance of the question to administration of the statute, the
complexity of that administration, and the careful consideration
the Agency has given the question over a long period of time
[may] indicate that Chevron provides the appropriate legal lens
through which to view the legality of [a disputed] Agency
interpretation” of its authorizing statute. Id. at 222 (citations
omitted).
     Indeed, this court’s decisions in Menkes v. U.S. Department
of Homeland Security, 637 F.3d 319 (D.C. Cir. 2011), and
Mylan Laboratories, Inc. v. Thompson, 389 F.3d 1272 (D.C. Cir.
2004), underscore the point that agency interpretations reached
in situations other than notice-and-comment rulemaking and
formal adjudications under the APA may nonetheless qualify for
Chevron deference. But Barnhart, Menkes, and Mylan are
easily distinguishable from the instant case.
    In Barnhart, the Court deferred to an agency’s published
                               20

interpretations of an ambiguous, interstitial statute and the
agency’s own regulations – which regulations had been
promulgated pursuant to an express delegation of rulemaking
authority. See 535 U.S. at 217, 218–19, 222. In Menkes, we
deferred to an agency’s interpretation that was offered in an
“exhaustive [adjudicative] decision,” in which the agency
“addressed the issues raised by this court [in remanding the
case] and by Menkes’s counsel in his submission on remand.”
637 F.3d at 326. Moreover, we noted that the agency “was
acting pursuant to an express delegation from Congress”; that
the agency was addressing “precisely the sort of complex,
interstitial questions that the [agency] deserves deference to
address”; and that the agency’s judgment “reflect[ed] a
longstanding agency policy.” Id. at 331–32 (citation omitted).
And in Mylan Laboratories, this court afforded Chevron
deference to two letters issued by the Food and Drug
Administration (“the FDA”) to private disputants. But the
decision in Mylan Laboratories rests explicitly on the same
factors recited by the Court in Barnhart. See Mylan Labs., Inc.,
389 F.3d at 1279–80. This court cited “the complexity of the
statutory regime under which the [agency] operate[d],” the
agency’s “expertise,” the “careful craft of the scheme it devised
to reconcile the various statutory provisions,” and the fact that
the agency’s “decision made no great legal leap but relied in
large part on its previous determination of the same or similar
issues and on its own regulations.” Id. at 1280 (citations
omitted).
     In short, in Barnhart, Menkes, and Mylan Laboratories, the
reviewing courts deferred to agency interpretations of statutes
within their domains of delegated authority, because the
challenged interpretations satisfied the factors laid out in
Barnhart; and the agency interpretations were clearly intended
to have general applicability and the force of law. The resulting
actions were thus easily subject to meaningful judicial scrutiny,
because the agency decisions were thoroughly explained.
                               21

      We cannot say the same of the Betancourt Letter,
particularly because there is nothing in it to give deference to.
Indeed, in some ways, it is even less deserving of Chevron
deference than was the opinion letter at issue in Christensen. In
Christensen, at least, the challenged letter offered the issuing
agency’s general policy position with respect to a provision of
the Fair Labor Standards Act, with supporting references to
corresponding regulations. See Opinion Letter from Karen R.
Keesling, Acting Adm’r, Dep’t of Labor (Sept. 14, 1992), 1992
WL 845100. Here, by contrast, the Department offered little
more than uncited, conclusory assertions of law in a short,
informal document that does not purport to set policy for future
CLN determinations. See Betancourt Letter, App. 139. And the
Betancourt Letter is premised on highly questionable
assumptions about foreign law, i.e., Israel’s Nationality Law and
Law of Return, with respect to which the agency is owed no
deference.
         The Betancourt Letter Is Entirely Unpersuasive
    The Betancourt Letter states that Appellant’s naturalization
did not satisfy the requirements of Section 1. But this
conclusion appears to be based on an unpersuasive view of the
requirements of the INA, some seemingly faulty assumptions
about the requirements of Israeli law, and possible
misunderstandings of the material facts in this case.
     There can be no doubt that Appellant “obtain[ed]
naturalization” in Israel, as required by Section 1 of the INA, 8
U.S.C. § 1481(a)(1). See Citizenship Certificate, App. 138;
App. 114 (photocopy of Appellant’s Israeli citizenship card).
And the Department does not doubt that Appellant performed
this act with the necessary “intention of relinquishing United
States nationality,” 8 U.S.C. § 1481(a). Instead, the Department
based its rejection on the supposedly “unambiguous” meaning
of the phrase “upon his own application” in the INA, 8 U.S.C.
§ 1481(a)(1). See Betancourt Letter, App. 139. According to
                                22

the Department, the conferral of Israeli nationality “by
naturalisation” occurs “upon . . . application,” as the INA
requires, whereas the conferral of nationality “by return” occurs
merely by automatic operation of law, not upon application.
Therefore, in the Department’s view, Appellant did not obtain
naturalization upon application, because he obtained Israeli
citizenship merely by operation of law after receiving his oleh’s
certificate. This conclusion is a non sequitur.
     The INA is not, as the Department claims, unambiguous on
the matters in dispute. The first obvious flaw in the Betancourt
Letter is that it fails to comprehend that the INA defines
“naturalization” as “the conferring of nationality of a state upon
a person after birth, by any means whatsoever.” 8 U.S.C. §
1101(a)(23) (emphasis added). As we have noted, there is some
dispute as to how Appellant obtained his Israeli nationality. The
Department contends – and we are inclined to agree, given the
evidence in the record – that Appellant applied for an oleh’s
certificate and became a citizen shortly after that certificate’s
issuance. Appellant counters that he never received an oleh’s
certificate and that the common practice in Israel is to treat an
application for permanent residence as an application for
citizenship. But the difference is immaterial: The INA does not
unambiguously foreclose Appellant’s loss of nationality under
either interpretation of events. In either case, Appellant filed an
“application” that resulted in his “obtaining naturalization”; the
Israeli Minister of the Interior had discretion to deny that
application, see Law of Return, 5710–1950, 4 LSI 114, §§ 2(b),
3(b), as amended by Law of Return (Amendment 5714–1954);
see Addendum; and Appellant’s citizenship was conferred
“upon” his application.
    The Department’s statutory argument that Appellant was
obliged to obtain citizenship in Israel “by naturalisation” and not
“by return” is perplexing given the INA’s express, expansive
definition of “naturalization” noted above. As noted, the statute
                                23

says that “‘naturalization’ means the conferring of nationality of
a state upon a person after birth, by any means whatsoever.”
8 U.S.C. § 1101(a)(23) (emphasis added). How then can it
matter whether Appellant applied for Israeli nationality “by
naturalisation” or “by return”? The Department’s interpretation
would make some sense only if it were right that a person
obtains Israeli nationality “by return” without submitting an
application. But that is not what happened in this case. Indeed,
the Department has conceded that Appellant obtained Israeli
nationality only after he applied for an oleh’s certificate. His
oleh’s certificate – which led to Israeli citizenship – was
obtained only after his application was accepted. Likewise, an
Israeli citizenship card was issued to Appellant only after he had
applied for it. Appellant’s mere presence in Israel was not how
he obtained citizenship.
     At oral argument, counsel for the Department argued that
the agency’s interpretation is reasonable, because it prevents
dual–U.S. Israeli citizens from losing their American citizenship
inadvertently. But the Department did not offer this explanation
in the Betancourt Letter. Nor did Department’s counsel explain
why this alleged risk exists, given the INA’s requirement that
the act of “obtaining naturalization . . . upon . . . application”
must be made with the specific expatriating intent to result in a
loss of U.S. citizenship. 8 U.S.C. § 1481(a)(1); Vance, 444 U.S.
at 258–63.
     The Department’s counsel also suggested at oral argument
that there is an unbroken string of decisions from the Board of
Appellate Review supporting its interpretation of Section 1 of
the INA. But unlike either the Department of Labor in
Christensen or the FDA in Mylan Laboratories, the Department
here did not explain or cite such purportedly controlling
authority in its Betancourt Letter. It also failed to cite any such
decisions in its briefs to the District Court and to this court. And
Department’s counsel could not say whether these alleged
                               24

decisions were issued prior to Congress’s adoption of the
“intent” requirement in 1986, or whether any of them involved
a U.S. citizen’s seeking to obtain a CLN, rather than a citizen’s
trying to prevent a loss of nationality.
    In sum, because the INA is not unambiguous on these
matters, and because the Betancourt Letter is unpersuasive in
addressing Appellant’s claim for a CLN under Section 1, the
Department can claim no deference for its interpretation of
Section 1 under either Chevron step two or Skidmore.
         The Judgment Reached in the Betancourt Letter Is
         Neither Logical Nor Rational
     The same flaws that lead us to conclude that the Betancourt
Letter lacks the power to persuade also demonstrate that the
process by which the agency reached its judgment was neither
“logical” nor “rational.” Tripoli Rocketry Ass’n, Inc., 437 F.3d
at 77 (citation omitted) (internal quotation marks omitted). As
we have explained,“the [Department’s] judgment” denying
Appellant’s CLN request under Section 1 of the INA, as
expressed in the Betancourt Letter, “was neither adequately
explained . . . nor supported by agency precedent.” Siegel, 592
F.3d at 164. We therefore find that judgment to be arbitrary and
capricious for want of reasoned decisionmaking. See id.
         The Appropriate Remedy
     For the reasons indicated above, the Betancourt Letter
obviously does not merit Chevron deference. And, following
Skidmore, we find that the letter’s persuasive power is virtually
nil. We also conclude that the agency’s decision is arbitrary and
capricious for want of reasoned decisionmaking. In this
situation, we might hold that Department’s interpretation of
Section 1 is “contrary to law” and order the issuance of a CLN
pursuant to Section 1 of the INA. Pub. Citizen, Inc., 332 F.3d
at 671; see also EDWARDS & ELLIOTT 161 (“When the Skidmore
standard controls, the final judgment on the legality of any
                                25

contested administrative action rests with the court.” (citation
omitted)). This is the relief that Appellant seeks, and his
position is intuitively appealing.
    We recognize, however, that in the field of immigration
generally, and expatriation more specifically, there may be
sensitive issues lurking that are beyond the ken of the court.
The Department, not the court, has the authority, discretion, and
presumed expertise to act in the first instance to address matters
within its domain of authority under the INA, subject of course
to appropriate judicial review. We will therefore pursue a
course of prudence, following the path taken by the court in
Coburn, Tripoli, and Siegel, and remand the case to the District
Court with instructions to remand the case to the Department for
reconsideration of Appellant’s Section 1 claim.
C. Section 2 of the INA
     Appellant separately claims that he lost his U.S. nationality
by “taking an oath or making an affirmation or other formal
declaration of allegiance to” Israel. 8 U.S.C. § 1481(a)(2).
Appellant admits that, given his choice to obtain nationality “by
return” rather than “by naturalisation,” Israel did not require him
to swear any oath of allegiance. But he argues that he is entitled
to a CLN nonetheless, because he voluntarily took two oaths of
allegiance, one of which was identical in substance to the
declaration that would have been required of him had he chosen
to obtain nationality “by naturalisation.” See Nationality Law,
5712–1952, 6 LSI 51, § 5(c).
     The Department offered two grounds for rejecting
Appellant’s request. First, the Department explained that its
policy is to require “objective and independent” evidence that an
oath has actually taken place. Betancourt Letter, App. 139.
This explanation is completely consistent with the INA’s
requirement that the party seeking to establish expatriation must
do so by the preponderance of the evidence. See 8 U.S.C. §
                               26

1481(b). And the requirement of “objective and independent”
evidence imposes no significant burden on citizens, like
Appellant, seeking to expatriate. The Department expressly
does not require an expatriating oath to be in writing or to take
any particular form. See U.S. DEPARTMENT OF STATE, 7
FOREIGN AFFAIRS MANUAL – CONSULAR AFFAIRS 1252(e); see
Addendum. Hence, in most situations, the Department’s
requirement for objective evidence should be easy to satisfy. In
a future case, if the Department applies the requirement in a
burdensome or otherwise unfair way, that application would be
subject to judicial review under the arbitrary and capricious
standard.
     Here, however, it is manifestly clear that Appellant failed
to satisfy the Department’s requirement. Before this court,
Appellant’s counsel asserted that Appellant took an oath of
allegiance to Israel on two separate occasions. Appellant
purportedly took the “first” oath when he naturalized in 2002,
and he apparently parroted the terms of Israel’s official oath of
allegiance. See Appellant’s Br. at 4–6, 25. But there is nothing
in the record to substantiate that this oath ever took place.
Appellant’s counsel’s assertions regarding this oath are
consistently uncited. And at oral argument, counsel directed us
to a single bullet point in Appellant’s initial request for a CLN,
which states that Appellant “t[ook] the required oath to become
an Israeli citizen.” Letter from Erin Green to Director (July 8,
2009), App. 28. The Department did not err in concluding that
this assertion by Appellant’s representative rather than
Appellant himself was not sufficient evidence that Appellant had
sworn an oath as required by Section 2 of the INA.
     Appellant also asserts that he made an oath “in wording of
his own,” Appellant’s Br. at 25, at some point in 2009, see id. at
6. Appellant’s counsel’s description of this “second” oath has
not been precise or consistent. At times, counsel appears to
claim that Appellant actually took this oath within or via one of
                                27

the two affidavits that Appellant submitted to the Department in
2009. See Appellant’s Br. at 12 (“Mr. Fox . . . had supplied a
signed oath of allegiance to Israel over his signature in 2009.”);
id. at 25 (“The second time Mr. Fox took an oath, he did so in
wording of his own.” (citing Fox Aff. of Renunciation of U.S.
Citizenship, July 7, 2009, App. 31.)). At other times, counsel
appears to claim that the affidavits instead substantiate that
Appellant took an oath in 2002 or at some other point during his
residency in Israel. See Letter from Jack L. B. Gohn to Edward
A. Betancourt (Feb. 22, 2010) (“Mr. Fox has provided an
affidavit to the effect that he took the oath, and that is the only
documentation possible under the circumstances.”), App. 130.
     Upon review of the affidavits, however, it hardly matters.
In his November 8, 2009 affidavit, Appellant neither specifically
asserted that he had already taken an oath of allegiance to Israel
nor offered such an oath. See Fox Aff., Nov. 8, 2009, App.
71–72. And in his July 7, 2009 affidavit, Appellant merely
stated: “I would like to affirm that it has been my express intent
to renounce my citizenship in 2002 coupled with the act of
either becoming a citizen of another country, taking another
country’s oath, or a combination of the two.” Fox Aff. of
Renunciation of U.S. Citizenship, July 7, 2009 (emphasis
added), App. 31. The affidavit does not state that Appellant had,
at any point, actually taken an oath; when the oath had been
taken; whether the oath had been observed by anyone; or what
words Appellant had used. Hence, there is simply nothing in the
record that qualifies as objective evidence demonstrating that
Appellant swore an oath of allegiance to Israel.
     Second, the Department explained in the Betancourt Letter
that it could not accept Appellant’s CLN request, because his
oath was not sufficiently “meaningful,” insofar as it had not
been required by Israel. Betancourt Letter, App. 139. Appellant
does not claim that his oath was required. Instead, he objects to
the agency’s policy of granting a CLN pursuant to Section 2
                               28

only to an individual who makes an oath that is required by the
foreign state.
     This court confronted whether an individual’s taking an
oath of allegiance to another country qualified as an expatriating
act in the context of reviewing a treason conviction in Gillars v.
United States, 182 F.2d 962 (D.C. Cir. 1950). In that decision,
this court identified several factors that compelled the
conclusion that the making of the oath at issue had not been
expatriating:
    There is no indication . . . that the paper which [the
    defendant] said she signed was intended as a renunciation
    of citizenship; there is no testimony whatever that it was
    sworn to before anyone authorized to administer an oath or
    indeed before anyone at all; its exact content is uncertain;
    if it be treated as an affirmation or declaration rather than
    an oath it is informal rather than formal in character; and
    there is no connection whatever shown between it and any
    regulation or procedure having to do with citizenship or
    attaching onself to the Reich or to Hitler. These
    circumstances preclude attributing to it the character of
    such an oath or affirmation or other formal declaration as
    the statute requires to bring about expatriation.
Id. at 983. The court went on favorably to describe a Board of
Immigration Appeals’ decision in which that entity had
explained that “[a]n oath of allegiance has no real significance
unless the oath be made to the state and accepted by the State.
Such acceptance on the part of the State must be made in
accordance with the laws of that State.” Id. (citation omitted)
(internal quotation marks omitted).
    Appellant claims that the Department’s policy is contrary to
law, because it imposes a burden on the fundamental right of
expatriation. See Savorgnan v. United States, 338 U.S. 491,
497–99 (1950) (“[T]he United States has supported the right of
                               29

expatriation as a natural and inherent right of all
people. . . . [The INA’s predecessor] Acts are to be read in the
light of the declaration of policy favoring freedom of
expatriation which stands unrepealed.” (citations omitted)).
According to Appellant, the effect of the Department’s policy is
to deny an avenue of expatriation to individuals who seek to
obtain nationality from countries that do not require the
swearing of an oath of allegiance.
     We need not decide in this case whether the Department’s
requirement imposes an impermissible burden on the exercise of
Appellant’s right to expatriate. The first ground relied upon by
the Department to reject Appellant’s Section 2 claim –
insufficient evidence – is enough to support the agency’s
judgment on this issue. As noted above, Appellant failed to
show by a preponderance of the evidence that he took any oath
that satisfied the requirements of Section 2. So there is nothing
in the record that qualifies as objective evidence demonstrating
that Appellant swore an oath of allegiance to Israel. Therefore,
Appellant’s failure of proof on this issue forecloses his claim
under Section 2.
D. Section 5 of the INA
     The Department has consistently maintained that Appellant
could, at his leisure, obtain a CLN by “making a formal
renunciation of nationality before a diplomatic or consular
officer of the United States.” 8 U.S.C. § 1481(a)(5)
(“Section 5”). Given our disposition, we find it unnecessary to
address Appellant’s claims that he cannot request a CLN under
Section 5 or to speculate as to why he did not seek a CLN under
this provision in the first place.
     We do note, however, that it is immaterial here whether
Appellant could receive a CLN under Section 5. There is
nothing in the INA to suggest that an individual who might be
entitled to a CLN under one provision cannot be entitled to a
                              30

CLN under another. The fact that Appellant could have
received, or still could receive, a CLN under Section 5 cannot,
without more, justify the Department’s denial of Appellant’s
request for a CLN under Section 1 or 2 of the INA.
                         Conclusion
     The judgment of the District Court is affirmed in part and
reversed in part. We remand the case to the District Court with
instructions to remand the case to the Department of State to
reconsider Appellant’s request for a CLN pursuant to Section 1
of the INA in a manner consistent with this opinion.
                                                   So ordered.




                        ADDENDUM
Nationality (Amendment No. 2) Law, 5728–1968
•   http://www.israellawresourcecenter.org/israellaws/fulltex
    t/nationality680807.htm
Law of Return (Amendment 5714–1954)
•   http://www.knesset.gov.il/laws/special/eng/return.htm
U.S. Department of State, 7 Foreign Affairs Manual –
Consular Affairs 1250–54 (Last visited May 29, 2012)
•   http://www.state.gov/documents/organization/120544.pdf
     WILLIAMS, Senior Circuit Judge, concurring: I do not
understand us to be finding that decisions of the State
Department’s Director, Office of Policy Review and
Interagency Liaison, Bureau of Consular Affairs, interpreting
ambiguous provisions of 8 U.S.C. § 1481(a) in order to decide
whether an applicant for a Certificate of Loss of Nationality is
entitled to such a certificate, can never qualify for Chevron
deference (in academic parlance, the “Chevron Step Zero”
issue). It is enough that the explanation offered here does not
qualify as reasoned decisionmaking. Thus a remand is
essential. See, e.g., Northern Air Cargo v. U.S. Postal
Service, 674 F.3d 852, 860 (D.C. Cir. 2012) (where the
agency has made “no attempt . . . to parse or reconcile the
ambiguous statutory language,” the “proper course is . . . to
remand . . . to gain authoritative and careful interpretations of
the disputed provisions”).